 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDFreskeeto Frozen Foods,Inc.andLocal 474, Amalgamated MeatCutters & Food Employees Union,AFL-CIO.Cases 3-CA-2773 and 3-RC-3750.June 15,1966DECISION AND ORDEROn April 12, 1966, Trial Examiner Milton Janus issued his Deci-sion in the above-entitled proceeding,' finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner further found that Respondent hadnot engaged in certain other unfair labor practices alleged in the com-plaint and recommended that those allegations be dismissed. In addi-tion, the Trial Examiner recommended that the challenge to one ballotbe overruled and that the ballot be opened and counted and a revisedtally prepared.Thereafter, the Respondent filed exceptions and asupporting brief.2Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case ton three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.TheBoard has considered the Trial Examiner's Decision, the exceptionsand brief, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.The Board adopted the Trial Examiner's Recommended Order,with the following modifications :[1.Add the following to paragraph 1(c) of the Trial Examiner'sRecommended Order and to the last full paragraph of the Appendix :[... except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.]1Aftermaking his findingin the representation proceeding with respect to the challengeand objectionsfiled therein,the Trial -Examiner severed that case from the complaintproceeding and transferred it to the Regional Director for further processing9 Respondent's. request for oral argument is hereby denied,as the record and brief ade-quatelypresent the issues and positions of the parties.159 NLRB No. 37. FRESKEETO FROZEN FOODS, INC.TRIAL EXAMINER'S DECISION AND REPORT ON OBJECTIONSTO ELECTION AND CHALLENGED BALLOTSTATEMENT OF THE CASE343In Case 3-CA-2773, a charge and an amended charge were filed on October 20,1965, and January 18, 1966, respectively, by Local 474, Amalgamated Meat Cutters& Food Employees Union, AFL-CIO against Freskeeto Frozen Foods, Inc.In Case 3-RC-3750, a petition was filed by Local 474 on September 13, 1965,for an election among Freskeeto's employees.The parties entered into an agree-ment for consent election which was approved by the Regional Director for Region3 on October 11, 1965.An election by secret ballot was held October 18, 1965,in a stipulated unit of drivers, freezer men, and loaders.The tally of ballots showedthat four ballots were cast for Local 474, four ballots were cast against representa-tion, and one ballot, that of Edward Hook, Jr. was challenged by the Board agentbecause his name did not appear on the eligibility list.On October 20, Local 474filed objections to conduct affecting the results of the election and on November 29,1965, the, Regional Director issued an order directing hearing on one of theseobjections, and on the status of Edward Hook, Jr., whose ballot was determinativein the election.The next day, November 30, 1965, the Regional Director issued his complaint inCase 3-CA-2773 and with it an Order consolidating the two proceedings for pur-poses of hearing, ruling, and decision by a Trial Examiner.Thereafter, on Janu-ary 20, 1966, the Regional Director issued an amended complaint and order con-solidating cases, superseding the earlier complaint and order, in which he specificallydirected that following the decision of the Trial Examiner, Case 3-RC-3750 besevered and transferred to him for further processing.'The amended complaint alleges that Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by Section 7 of the Actby various specified conduct, and that it laid off or discharged Edward Hook, Jr.,on or about September 18, 1965, and Edward Hook, Sr., on or about January 7,1966, because they had joined or assisted Local 474 or had engaged in other con-certed activities for the purpose' of collective bargaining or other mutual aid or pro-tection.The answer to the amended complaint denies any violation of the Act.Upon due notice a, hearing in, the consolidated proceeding was held before TrialExaminer Milton Janus, on February 8 and 9, 1966, at Ellenville, New York.Allparties appeared and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce relevant evidence.Briefs have beenfiled by the General Counsel and the Respondent .2Having considered the entire record in these consolidated cases, and the briefs,and from my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, herein called the Company or Freskeeto, is a New York corpora-tion, engaged at, its Ellenville, New York, plant in the sale and distribution offrozen food and related products.During the past year, it purchased goods andmaterials valued in excess of $50,000 which were delivered to its plant from pointsoutside the State of New York. The Company admits, and I find, that it is engagedin commerce within'the meaning of. Section 2(6) and (7) of the Act.1The agreement for consent election which the parties entered into, providesinter aliathat the determination of the Regional Director shall be final and binding upon anyquestion, including questions as to the eligibility of voters, raised by any party relatingin any manner to the election, and that "the method of Investigation of objections andchallenges,including the question whether a hearing should be held in connection there-with, shall be determined by the Regional Director, whose decision shall be final andbinding."3 The GeneralCounsel's motion to correct certain minor errors in the transcript is herebygranted.' 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDThe Charging Party, Local 474,Amalgamated Meat Cutters&Food EmployeesUnion,AFL-CIO,isand has been at all material times a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe Union's campaign to organize Freskeeto's employees began in the latterpart of August 1965, when Hennig, an organizer for Local 474, introduced him-self to Edward Hook, Sr., a truckdriver for the Company, while the latter wasmaking a delivery to a customer in Poughkeepsie.At Hennig's request, Hook,Senior, spoke to a number of employees at the plant about union representation,and arranged for them to meet Hennig at a hotel in a nearby town. Fouremployees came to the meeting, held on August 23, 1965, and signed authorizationcards.In the following weeks a few more signed cards were obtained, and onSeptember 13, 1965, the Union filed a representation petition.Under the agree-ment for consent election, all drivers, freezer men, and loaders employed duringthe payroll period ending October 2, 1965, were eligible to vote.The electionof October 18, resulted in a tie vote, with the ballot of Edward Hood, Jr., son ofEdward Hook, Sr., being determinative.Hook, Junior's employment had beenterminated on September 18, 1965, allegedly for discriminatory reasons.A. Interference, restraint, and coercionMost of the incidents alleged in the complaint to constitute violations ofSection 8(a)(1) involve conversations with Bernard Dickman, president of theCompany.As Dickman denied much of the substance of these conversations,thus putting in issue his credibility against that of his employees and formeremployees who were called as witnesses by the General Counsel,I shall sum-marize the testimony of these witnesses, then that of Bernard Dickman, andconcludewithmy credibility resolutions and reasons therefor.Other Section8(a)(1) allegations involve conversations with Howard Dickman, secretary ofthe Company, and Bernard's brother.These will be included in the summariesof testimony as outlined above.Further allegations of Section 8(a)(1) conductwhich do not depend on resolutions of credibility will be considered separately.Edward Hook, Sr.,the employee with whom the Union's initial contact hasbeen made, testified that on September 16, 1965 (a day or two after Respondentwas notified of the petition), Bernard Dickman invited him into his office afterhe had checked in at the end of his trip, and asked him if he had signed a unioncard.Hook said he had not, and Dickman then asked him if he was going tosign a card.Hook said he was thinking about it.Dickman then began talking tohim about his son, Edward Hook, Jr., who was a part-time employee, and toldhim to get him under control as he was working with the Union.Dickman thensaid, according to Hook, Senior, that he would close the plant before he wouldaccept the Union.Hook also testified that on a number of occasions betweenSeptember 16 and the election, a month later, Dickman asked him what he wasgoing to do about the Union, and Hook answered that he was still thinkingabout it.Hook, Senior, broke both hands while out hunting on Thanksgiving Day, 1965.He was unable to work from that date to sometime early in January 1966, at whichtime, according to the complaint, he was terminated because of his union activity.That issue will be considered later, but the facts as to Hook's inability to work areset out here because of the conversation which took place on November 30, whenHook went to the plant to pick up his last paycheck. The wages due him amountedto about $56; but Hook also owed the Company about $54 for groceries whichhe had bought from it during the past few weeks.Hook testified that Dickmantold him he had to clear his cash box because the Union had come in, and gavehim only the $2 balance owed him. The next evening, Dickman telephoned Hookto tell him that he had not deducted the $54 because of his union activities.Edward Hook, Jr.,was working as a warehouseman and loader when the Union'sorganization drive began in August 1965.He testified that on September 16, 1965,Bernard Dickman observed him talking to the union organizer,Hennig, outside theplant.When he reported for work a few minutes later, Dickman asked him whatthe union man had said to him,and told him not to fool around with the Unionbecause it could not do much for him as a student.On Saturday,September 18,Dickman told him he would not need him any longer,but loanedhim some money FRESKEETO FROZEN FOODS, INC.345which Hook, Junior, had requested in order to buy school clothes.A little morethan a week later, Hook, Junior, went to the plant to repay part of this loan.Dickman called him into his office, asked him why he was showing the union manwhere his employees lived, remonstrated with him because he and his father wereringleaders in the union campaign despite Dickman's financial help to the family,and finally asked him if he had signed a union card.EltingMarkleisa driver who had signed an authorization card for the Unionand had attended a number of its organizational meetings.He testified that earlyin September, Bernard Dickman asked him if he had talked to the union man,if he had signed one of its cards, and how he intended to vote.Dickman then toldhim that the last union to seek representation of his employees hadn'tmade it,and that he would close his doors before he would permit a union in his shop.Markle also testified that Dickman had said in the same conversation that he hadalways taken care of the boys.Dickman again asked him the following week how he was going to vote, andMarkle answered as he had before, that he wasgoingto vote with the boys.Theresponse displeased Dickman, since he immediately set Markle on a menial clean-ing job.Sometime after the election, Markle had a friendly conversation lasting over anhour with Howard Dickman, in the course of which Howard said there were cer-tainmen who were worth a raise but he could not give them one.Howard alsosaid, according to Markle, that if the boys had come in and talked to the Dickmansbefore going to the Union, they might have been able to iron out their complaints.Late in November, according to Markle, he and Paes, another company driver,and the two Dickmans discussed grievances and union activities, in the course ofwhich Bernard Dickman again referred to the Hooks as the union ringleaders,pointed out his right to fire employees for minor derelictions, said that he had" abig lawyer in the city who just loved to fight this type of case, and that he wasgoing to win.Howard then said to him that the whole thing could be licked if allthe boys signed a petition. Immediately after this group conversation, BernardDickman repeated to Markle, as they walked to their cars in the parking lot, whatHoward had said about licking the whole thing if the boys would get up a petitionand send it to the National Labor Relations Board. Bernard also told him that thepetition should say that they did not want anything more to do with the Union.Two weeks later, Bernard Dickman asked Markle if he had told the union organizerabout their earlier conversation, and then said that he would deny everything.John Paes,a driver, had signed an authorization card at the first union meetingon August 23, 1965. Paes testified that Bernard Dickman, in a conversation inmid-September, told him he had seen the union organizer around the plant, and thatif the Union came in, he would close his doors.He also testified that on theSaturday before the election, Dickman asked him if he could not speak to the boysabout the Union.Late in November, after Howard Dickman's return to workafter a long illness, he and Paes drove together visiting customers and makingdeliveries.During this day-long trip, Howard suggested to him while listening toPaes' recital of his grievances over long hours and working conditions that nothingcould be done unless the Union could be gotten out as the other union had been .3Paes also corroborated Markle's testimony that Bernard Dickman had told the twoof them, in a conversation in late November, that it was not his policy to fireemployees, but he could make it miserable for them and fire them for any littlereason.Thomas Mansfieldwas a driver who worked for the Company a few months inthe fall of 1965.He was eligible to, and did vote in the October 18 election.Ber-nard Dickman gave him a ride downtown in his car sometime before the election,asked him if he was going to vote and what he thought about the Union.Mansfieldsaid he did not care much about any union, and a while later in the same conversa-tion,Dickman said that those fellows who went along with him would not be sorryafterward.On two occasions thereafter, Dickman asked him if he had signed aunion card.3 As I intend to say more about another union's previous attempt to gain recognitionfrom the Company, I hereby take official notice of the Board's records In Case 3-RC-3206involving a petition filed by Teamsters Local 445 on July 3, 1963, for a unit of the Com-pany's truckdrivers and helpers.An election was held,pursuant to a consent electionagreement, on August 23, 1963, and the tally of ballots shows that the Petitioner wasselected by a majority of the employees votingIt was thereafter certified by the Boardon September 4, 1963. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDWill Tynerworked for the Companyeveningsas a regular part-time warehouse-man from September through November 1965.He was called as a witness by theGeneral Counsel and first testified that when he applied to Bernard Dickman foremployment,Dickman told him about the job and what it paid, and then mentionedthat the employees were having "a struggle for unionrecognitionin the plant."Tynersaidhe wasn't interested one way or the other, and Dickman replied that itwas up to him. The General Counsel then offered in evidence an affidavit whichTyner had given to a Board agent during the investigation of this proceeding.I refused to permit receipt in evidence, but allowed General Counsel to at-tempt to refresh Tyner's recollection by having Tyner read the statement.Tynermade a grudging and only partially successful effort to read what had been writtendown by the Boardagent,but had been signed by him.He then testified,repeatinghis previous testimony, that Dickman had mentioned the struggle for unionrecogni-tion, but now added that Dickman had also asked him if he was interested or con-cerned about the Union.Tyner immediately followed this by saying that he did notrecall anything being discussed about the Union.Bernard Dickman:In directexaminationby hiscounsel,Dickman admitted thatshortly after he received a copy of the Union's petitionhe asked Markle if he hadsigned aunioncard, and on some other day had asked Hook, Senior, the samequestion.He also admitted engaging in a conversation with Markle and Paes,presumably the one that they testified took place late in November, but his testimonyleaves it unclear whether union activities were discussed.Dickman specificallydenied, however, that he told any of his employees at any time that if the Unionwere selected he would close his plant, or that he was going to beat the Union.On cross-examination by the General Counsel and the Charging Union, a numberof discrepancies between his testimony and his previous statement, or between histestimony on directand on cross-examinationwere disclosed.4These discrepanciesbetween testimony and prior statement or modifications of testimony on furtherexaminationdo not, in their totality,impress meas proving Bernard Dickman'sunreliability under oathin and ofthemselves.However, it is apparent that thereports of both Hooks, Markle, Mansfield, and Paes as to their conversations withBernard Dickman cannot be reconciled with his versions of the same conversationsor with hisdenialsthat they ever took place.Howard Dickmancorroborated his brother's testimony that the latter had toldHook, Senior, in Howard's presence that his reason for reclaiming the entire $54which Hook owed was that he did not want the Union to think he was trying toinfluence his men.Howard also denied that he had said to Paes that nothing couldbe done to satisfy his grievances unless the Union could be gotten out, or that hehad suggested to him or to Markle that the employees get up apetitionagainst theUnion.Findings as to CredibilityBernard Dickman admitted asking Hook, Senior, and Markle if they had signedunioncards, and admitted asking Hook, Junior, why he was showing the unionorganizer where hisemployeeslived.I consider it most unlikely that Bernard Dick-man'sinterest in the Union's progress would be so easily or quickly satisfied.Hehad had an earlierexperiencewith a union seeking representation, had agreed to anelection then, as he did here, had seen that union win the election, but had neversigned a contract with the certified union, under circumstances not explored in thisproceedingI consider it highly probable that Dickman would try to help history4 (a) On direct, Dickman testified that when he deducted the $54 from Hook, Senior's lastpay he told him he was doing so because he did not want the Union to feel that he wastrying to influencehis men inany way.Dickman's statement to a Board agent was tothe effect that he said nothing to Hook as to why he was deducting the full amount owedhim, and thathis undisclosedreason for reimbursing himself was that he did not thinkHook would be back at work fora while;(b) on the stand, Dickman denied that he hadasked Hook, Junior, why he was interested in the Union, while his statement reads thatwhen Hook, Junior, came to pick up his last paycheck, he may have asked him why hewas interested in the Union; (c) on cross-examination, he admitted that he had askedHook, Junior, why he was showing the union man where his employees lived; (d) headmittedasking Hook,Senior,Markle, andPaes if theyhad signed union cards,althoughhis statementsays that he never asked Hook, Senior, that question and doubts that heasked it of any employees since they wouldn't, have told him the truth anyway. FRESKEETO FROZEN FOODS, INC.347repeat itself, and the testimony of Markle and Paes that both Dickmanssuggestedthat the employees get up a petition disavowing the Union lends support to thatsupposition.5The testimony of the two Hooks, Markle, Mansfield, and Paes,based on numer-ous and largely separate incidents, show a uniform and 'persistent pattern of con-duct by the Dickmans in opposition to the organizing activities of their employees,and is thus mutually corroborative and trustworthy.Based on the foregoing, the entire record, and the comparative demeanor of thewitnesses, I credit the testimony of the Hooks, Markle, Mansfield, and Paes as towhat Bernard and Howard Dickman had said to them about the Union and theirinquiries as to their employees' activitiesor sentimentswith respect to the Union.Findings and Conclusions as to Section 8(a)(1) AllegationsThe complaintallegesthe followingas independentviolations of Section8(a)(1)by Respondent,actingthrough its Agents Bernard or Howard Dickman.(a) Interrogation of employees and prospective employeesconcerning their unionmembership, activities, and desires.In accord with Bernard Dickman's admissionsand my resolutions of credibility, I find that between the filing of the petition andthe date of the election, Bernard Dickman asked Edward Hook, Sr., on a numberof occasions if he had signed a union card and what he was going to do about theUnion; inquired of Edward Hook, Jr., whether he had signed aunioncard and whatHennig,the union organizer, had said to him; asked Mansfield what he thoughtabout the Union, and on otheroccasions,asked him if he had signeda card; andasked Markle if he had talkedto the unionman, if he hadsigned a card, and howhe intended to vote.Dickman hadno legitimateconcern with whether his employeeshad signed unioncards, how they intended to vote, or with whom they had spoken. Such inquiriesof a substantial number of the employees in the plant, during the course of theUnion's campaign, would, I find, tend to interfere with, restrain, and coerce themin the exercise of their right to support the Union and to participate in its effortsto be selected as their bargaining representative.The interrogations,moreover,.occurred in the context of other violations of Section8(a)(1), asfound laterherein, and are thereby additionally tainted by the coercive aspects of those viola-tions also.The evidence with respect to what Bernard Dickman told Will Tyner when thelatter applied for employmentis less clear.Tyner testified that Dickman had men-tioned "a struggle for union recognition in the plant," and had asked him if hewas interested or concerned about the Union.Tyner followed this with his state-ment that he did not recall any discussion about the Union, but this does not seemtome to be a retraction of what he had just said, but rather his personal under-standing that a discussion is more extensive than a single statement or question.I find that Dickman asked Tyner if he was interested or concerned about the Union.An inquiry of a prospective employee, during aunioncampaign, so obviouslydesigned to elicit information about his unionsentiments,isaninterference withthe applicant's right to be selected or rejected for employment without regard tohow he might vote in the election. I find the inquiry of Tyner to be a violation ofSection8(a)(1).(b)The implication by Bernard Dickman that he was keeping undersurveillancethe meetings and activities of the Union.The two dates on which whatever conver-sations are encompassed by this paragraph of the complaint are said to be Octo-ber 6 and November 30, 1965. I find no evidence in the record relating to suchconduct as occurring on or about either of these dates.However, a week or soafterHook, Junior, was terminated on September 18, I find that Bernard Dick-man asked him why he was showing the union organizer where his employees lived.Dickman's remark indicates that he wanted Hook to know that his activities wereeitherbeingobserved by a company agent or were being reported to the Companyby someone who knew that Hook was cooperating with Hennig.An implicationthat an employee's contacts with a union representative are being observed andnoted is violative of Section8(a)(1).e Paes alsotestified that be hadbeenemployed at Freskeeto during the prior union'campaign in 1963, and that some of the employees had signed a petition to get theUnion out. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Offers,promises,and grants of wage increases,improved hours of work andother benefits in working conditions.Before the election, Bernard Dickman toldMansfield that those fellows who went along with him would not be sorry after-ward.He told Markle that he had always taken care of the boys, during a con-versation in which he had asked him if he had signed a union card, and that hewould close his doors before he would permit a union in the shop.Although hisstatement to Markle that he had always taken care of the boys might, standingalone, be regarded as a noncoercive reminder of past benefits, its joinder with athreat to close the plant would convey to Markle the advantages which he andthe other employees might gain if the Union were rejected. I find that theseremarks of Dickman to Mansfield and Markle were promises of benefits conditionedon rejection of the Union, and are violative of Section 8(a)(1).This paragraph of the complaint also alleges that Bernard and Howard Dickmanpromised or granted benefits on various dates in late November and early Decem-ber 1965.The evidence bearing on this allegation indicates that Markle and Paeswere dissatisfied, because after driving all day they were, in their view, required towork evenings in the warehouse.They were also unhappy over the fact that theywere being charged for laundering of their uniforms, while Paes had an individualcomplaint about the length of his route on Fridays.Paes aired his complaints toHoward Dickman on their daylong trip after Dickman's return to work from a longillness,and he and Markle followed it up a few dayslater in their meeting withthe two Dickmans. Shortly thereafter, Bernard Dickman hired two part-timeemployees for evening work in the warehouse, and adjustedPaes'Friday route byeliminating a particular delivery which he had been making.With additional helpin the warehouse, Markle, and Paes were allowed to work fewer evenings. I amsatisfied that these adjustments of grievances were made without regard to any effectitmight have on the employees' support of the Union.Dickman had also adjustedPaes' route a few months before the organizational campaign began, in response toPaes' request, and on a number of occasions had settled the grievance of individualemployees.To foreclose an employer from adjusting the working conditions ofparticular individuals when necessary or desirable in his business judgment solelybecause a representation or complaint proceeding is pending is an unnecessaryrestriction unless such adjustments can reasonably be said to be an interferencewith the employees' organizational rights.6I recommend the dismissal of thisparticular allegation of the complaint.(d) Solicitations, instructions, and requests of employees to withdraw their sup-port of the Union or to encourage other employees to do the same.There are fourincidents which come within the purview of this allegation.Before the election,Bernard Dickman told Hook, Senior, that his son was helping the Union and thathe ought to keep him under control.During the same period, Dickman asked Paesto speak to the boys about the Union during the conversation in which he askedPaes to think of the Dickmans in deciding how to vote.An employer interfereswith the right of his employees to join or support unions by soliciting some ofthem to use their influence over others to accomplish his objective of defeatingtheir organization and representation.?Late in November, both Dickmans told Markle that the whole union thing couldbe licked if the boys were to get up a petition that they didn't want anything moreto do with the Union. To the same effect, Howard Dickman suggested to Paesthat nothing could be done about improving working conditions unless this unioncould be gotten out like the other union had been.Although the Companyapparently made no effort to draw up such a petition for the use of its employees,its instieation of employees to do so is violative of Section 8(a)(1).8(e)Warning employees that Respondent would close its plant if they did notrefrain from assisting and supporting the UnionI find that Bernard Dickman toldHook, Senior, Markle; and Paes in separate conversations, after learning of theUnion's petition, that he would close the plant if the Union got in. Such warn-ings or threats are a clear restraint of employees in the exercise of their Section 7rights.e Cf.Am,box, Incorporated,146 NLRB 1520,1521,enforcement denied on this point,357 F 2d 138(C.A. 5).7Mid-State Beverages,Inc.,153 NLRB 135.s Florence PrintingCo., 145 NLRB 141, 144,enfd. 333 F.2d 289 (C A 4) FRESKEETOFROZEN FOODS, INC.349(f)Threatened its employees with loss of employment or other economic bene-fits or would cause them to quit their employment if they did not refrain from sup-porting the Union.During the conversation in late November in which the twoDickmans,Markle, and Paes participated,Bernard Dickman told the two employ-ees that it was not his policy to fire employees but that if he wanted to he couldalways find some little reason to do so. In the context of Dickman's remark dur-ing the same conversation that the Hooks had been the ringleaders in the unioncampaign,and the suggestion made the same evening by both Dickmans-that anemployee petition would lick the union problem,I find that Bernard Dickman'sstatement about his discharge policies would reasonably tend to cause employees tofear for their jobs if they continued to support the Union.I find this to be a viola-tion of Section 8(a)(1).(g)Deprived an employee of the benefit of paying for his purchases over a pe-riod of time because of his support of the Union.The allegation relates to Respond-ent's set-off of the amount which Hook, Senior,owed for groceries against the paydue him after his accident.When Dickman paid him the $2 balance due, he said,according to Hook, Senior, that he had to clear his cashbox because the Union hadcome in.Dickman's testimony on this point is that he deducted the full amountowed because he did not want the Union to feel that he was trying to influence hismen in any way.Whichever version is accepted it appears that Dickman was awareof the Union and Hook's relationship to it.What Dickman would have done underthe same circumstances if Hook had not been active in the union campaign can onlybe conjectured.Dickman also knew or suspected that Markle was a union adherent,yet he permitted him to pay off a grocery debt by small weekly deductions.Dick-man had also extended credit to Hook, Senior,over the past few weeks at a timewhen Dickman was just as aware of Hook, Senior's union sympathies as he was onNovember 30.Although Dickman's treatment of an injured employee may seemharsh and unfeeling,I cannot say that it was in reprisal for Hook's union activities.Since Dickman had no way of knowing how long Hook might be incapacitated, hemay have acted solely from motives of prudence in recouping the full amount owedhim. I cannot say, on this record,that Dickman would not have taken the sameaction with respect to any employee who was forced to take an indefinite leave ofabsence.I therefore recommend the dismissal of this allegation.(h) Informed employees at the plant parking lot on or about December 1 that itwould not recognize or bargain collectively with the Union under any circumstances.I find no evidence to sustain this allegation either on the date specified or at anyother time.I shall recommend its dismissal.(i) Interfering with the right of employees to participate or not to participate inthe election of October 18.The election was scheduled to begin at 6:30 p.m., thetime that Tyner was scheduled to start work.He testified that as he approached theentrance to the plant, Bernard Dickman saw him and told him that he had to go inand vote.Tyner demurred,and Dickman then said,in Tyner's words, "You better go,in, or else they will come out and get you."The paragraph does not allege that Respondent engaged in improper electioneer-ing at the polls by coercing Tyner to cast his ballot against the Union.The thrustof the allegation is, rather,that an employer violates Section 8(a) (1) by stronglyurging an employee to vote in a Board election even if he does not tell the employeefor whom to vote. Two important principles are in tandem here-one, that all.employees within the unit should be urged to exercise their franchise and, two, thatemployees who are in fact indifferent to the outcome of the election or are, forother reasons,reluctant to vote, should not be overborne in their refusal to vote bya party to the proceeding.I find that Tyner was not in fact coerced into votingagainst his firm convictions by Dickman's statement that"they" would come out to-get him.Though Tyner was at first reluctant,he eventually decided to vote afterspeaking to the Board agent who,according to Tyner, encouraged him to do so. Ishall recommend the dismissal of this paragraph of the complaint.B. The discriminatory dischargesThe complaint alleges that Edward Hook, Jr., was laid off or discharged onSeptember 18, 1965, and Edward Hook, Sr., on January 7, 1966,because of theiractivities on behalf of the Union.The Company had eight employees,classified as drivers or warehousemen, on theeligibility date,October 2, and the election date,October 18,1965,not counting 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDHook, Junior, whose status as an eligible voter depends on whether he was termi-nated for discriminatory reasons.Of the eight admittedly eligible employees, sixwere regarded as full-time men working days and some evenings, and two as regu-lar part-time men working evenings in the warehouse.There is a seasonal upswingin business during the summer, and it has been the practice of the Company tohire students for full-time day work during their summer vacations.The Companyalso has a fluctuating need during the rest of the year for extra work in the ware-house loading trucks for the next day's deliveries.Edwark Hook, Jr.,worked for the Company during the 1964 summer season.He then returned to Ellenville High School as a third year student.About thefirstofMay, 1965, some 6 weeks before the end of the school year, he askedBernard Dickman for a job, explaining that he was thinking of dropping out ofschool because his family needed financial help and because of his own poor schoolrecord.Dickman hired him, and he worked evenings part-time for 2 weeks untilhe finally left school.From mid-May on, he worked full time to the end of theschool year and through the summer vacation period.Three other young menwere also hired for the summer, and left about Labor Day to return to theirschools.Hook, Junior, however, although he also returned to school, workedevenings the week ending September 11, in which Labor Day fell, and the follow-ing week, ending September 18.He averaged about 11 hours in each of these2 weeks.On Saturday, September 18, Dickman told Hook he no longer neededhim, and Hook, Junior, has not worked for the Company since that time. It wason or about September 16 that Dickman first learned of the Union's petition foran election.The foregoing recital of events is not in dispute.There are, however, differentversions of what was said and done when Dickman hired Hook, Junior, in May,and again during the summer, and in the period following Labor Day, which bearon the intentions and motives of the two participants.These must be resolved inorder to determine whether Hook, Junior, was a regular employee when he wasterminated, or was a casual, temporary employee who was retained from week toweek after Labor Lay without any real expectancy of continuous employment.Hook, Junior, testified that in mid-June he told Dickman he was consideringgoing back to school in the fall, and that Dickman then said he was thinking ofputting on a part-time crew to work evenings in the warehouse and Hook couldhave a job during the school year on such a crew. Later that summer, Hookdecided to return to school, and he testified that Dickman asked him if he wouldconsider working evening part-time.School began on the Thursday after LaborDay, and Hook worked 3 or 4 evenings that week as well as the following week.Dickman testified that he has a policy against using students to work while schoolis in session; that during the week September 4-11, in which Labor Day fell andschool began, he needed some extra help, and asked Hook, Junior, if he couldcome in for a few nights without its interfering with his school work.On Satur-day, September 11, Dickman said that he heard that Ingham, one of his full-timewarehouse employees, was going into the hospital, and since he would be short-handed the next week, he asked Hook, Senior, whether his son could come in andhelp out while Ingham was away.When Dickman learned that Ingham would beable to return to work the next week, he told Hook, Junior, that he would not needhim any longer.Hook, Senior, denied that Dickman had asked him if his soncould work while Ingham was out.I do not credit Dickman's account which tends to show that Hook, Junior'sregular employment ended Labor Day because he intended to return to school, andthat he worked the next 2 weeks part-time only under special circumstances whichestablished no reasonable expectancy of regular employment. I have previouslycreditedHook, Senior's testimony that Dickman told him during the week endingSeptember 18, that he should keep his son under control because he was workingfor the Union. I find that Dickman had intended to keep Hook, Junior, on as apart-time employee during the school year but changed his mind when he learnedthatHook, Junior, was aiding the Union's campaign. In addition to the reasonsI have given for discrediting Dickman generally, including his demeanor, there arecertain objective circumstances which tend to show that Hook, Junior, would havebeen kept on as a regular part-time employee after September 18, if it had notbeen for Dickman's discovery that he was working with the Union.When the summer vacation period ended and the students returned to school,Respondent retained two adults, Charles Storm and Leonard Byrd, as regular part- FRESKEETO FROZEN FOODS, INC.351time employees.Byrd left at the end of September and Tyner was hired as hisreplacement.Storm and Tyner were eligible to, and did vote in the October 18election.No one was hired as a replacement for Hook, Junior, after he was ter-minated, a fact supporting Respondent's contention that it had no further need forthe work he had been performing in the warehouse. But the force of this conten-tion is considerably dissipated by the fact that the drivers, who had done little orno evening work in the warehouse during the summer, were enlisted after LaborDay into working a considerable number of evening hours in the warehouse aftertheir regular driving work.Whether or not their evening work was truly voluntary,as the Respondent argues, or was imposed on them, as Markle and Paes testified,need not be determined.The relevant point is that Respondent needed theirservices because it had terminated Hook, Junior, and did not want to hire a replace-ment for him at that time.My conclusion that Respondent had a continuing needfor workers in the warehouse to help load trucks for the next day's deliveries isfurther supported by the fact that when Markle and Paes were permitted to cutdown their evening work early in December; the Respondent had to hire two newregular part-time employees for the warehouse. Based on the foregoing, I find thatRespondent intended to keep Hook, Junior, on as a regular part-time employeeafter Labor Day even though he had returned to school, and would have done soifDickman had not learned that he was actively supporting the Union.9Edward Hook, Sr.On Friday, January 7, 1966, Hook was released by the doc-tor who had treated his broken hands.The doctor told him he could return towork but should take it easy for a few days.Hook then went to the plant andrelated this to Bernard Dickman.Hook's job requires him to do a lot of driving,and to lift and carry boxes up to 80 pounds in weight.According to Hook,Dickman told him he would have to check with his lawyer before he could permitHook to return to work.Dickman denied saying anything about his lawyer, testi-fying rather that Hook had told him he could come back but could only do alimited amount of work, and that he then told Hook it would be impossible forhim to lift heavy packages without hurting himself, and that Hook should bring ina doctor's certificate that he could now do everything his work required.IfHook's version is to be credited, Dickman was conditioning his return towork on whether the company lawyer would give his approval.Why a" lawyer'sapproval should be needed, Hook had no way of knowing since Dickman had nottold him his reason for such a condition.Hook's testimony about a lawyer'sapproval was corroborated by Reape, president of Local 474, who testified that hetelephoned Dickman, either that Friday or the following Monday, to ask him whyhe had not put Hook back to work. According to Reape, Dickman said nothingabout a doctor's certificate, basing his refusal to take Hook back on the fact thathe needed his lawyer's approval, and that the lawyer was then out of town.Although he denied Reape's testimony about a lawyer, Dickman admitted that hisattorney was in fact out of town at that time. It may be that Dickman was hon-estly concerned over whether Hook could properly carry out his driving and liftingwork if he returned on Monday, January 10, in view of Hook's admission that hehad to take it easy for a few days. Did Dickman utilize this legitimate concern inorder to avoid, for discriminatory reasons, makinganyfurther inquiry into whetherHook might not be able to perform his work satisfactorily by the following Mon-day or very soon thereafter?Dickman had hired a temporary replacement forHook at the time of his accident, and Dickman would not have been inconveniencedifHook had been permitted to return'a day or so later.In his examination of Bernard Dickman, the General Counsel brought out that thethree summer students who left before Labor Day, did not have deducted from their paya State imposed disability insurance contribution, but that the payroll records of Stormand Hook, Junior,show such a deduction.The General Counsel urges me to draw theinference therefrom that Respondent regarded Hook, Junior; as a regular employee likeStorm,and not as a vacation employee.The evidence, in my opinion,is too inconclusiveto be relied on for such an inference.I note that there is no evidence that Byrd or Tynerwho were admittedly regular part-time employees, were also subject to this contribution,nor am I satisfied from the record that Hook, Junior,was subject to the insurance pro-gram during the summer.There is no evidence relating to the scope of the insuranceprogram fromwhich I mightdeduce who was supposed to be covered under it and who wasexcludable. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit Hook and Reape that Dickman conditioned Hook's returnto work onhis lawyer's approval rather than on obtaining a doctor's certificate.i°Increditingtheir testimony, it follows that Dickman was moreintent onplacing obstacles toHook's return than he was in coming to a rational judgment on when Hook wouldbe fully able to carry out his duties.SinceDickman knew that Hook had beena ringleader in the Union's campaign, his failure or refusal to allow Hook toreturn except under vague andunexplained conditions leadsme to conclude thatitwas Dickman'soppositionto the Union which motivated him in leaving Hookdanglingwith noassurancethat he would ever be permitted to return to his job.Respondent's terminationof Edward Hook, Sr., for this reason, was violative ofSection 8(a)(3).IV.THE REPRESENTATION PROCEEDINGThe Challenged Ballot:Having determined that Edward Hook, Jr., was a regu-lar part-time employee when he was unlawfully discharged on September 18, 1965,I also conclude that he was eligible to vote in the October 18 election. I assumethat the Regional Director will open and count Hook, Junior's ballot on the basisof my finding as to his status when he was terminated and, if the ballot was castfor the Union, certify it as the representative of the employees in the appropriateunit.However, I call to the Regional Director's attention the fact that my findingas to Hook, Junior's eligibility to vote necessarily depends on my conclusion thathe was also discharged for discriminatory reasons. If the Respondent takesexception to the conclusion, it is possible that the Board will not agree with methat Hook, Junior, was a regular part-time employee, but hold instead that he wasonly a summer student whose employment following Labor Day was casual andtemporary, and that he was terminated on September 18 because Respondent hadno further need for his services. It would then follow that Hook, Junior, was noteligible to vote and the challenge to his ballot should have been sustained." I pointout this possibility with the suggestion to the Regional Director that he not openand count Hook, Junior's ballot until the BoardissuesitsOrder in the unfair laborpractice proceeding.The Objections to the ElectionThe Union filed three timely objections to conduct affecting the results of theOctober 18 election.Two of these were later withdrawn, and the only objectionbefore me under the order directing hearing, of November 29, 1965, is as follows:The Employer, by its representatives, promised at least one of its employeesthat he would have steady and permanent employment if he voted against theunion, and if he would attempt to induce fellow employees to also vote againstthe union.My study of the record has not uncovered any evidence relating to the substanceof this objection, nor has the brief of the General Counsel been of any assistanceon this point.However, there was objectionable conduct within the critical periodbetween September 13 and October 18, 1965, as my findings of violations of Sec-tion 8(a) (1) make clear.Thus, within that period, Bernard Dickman warnedEdward Hook, Sr., Markle, and Paes that he would close his plant rather thanaccept a union as the bargaining agent of his employees. Such a threat, evenwithout the other instances of interference, restraint, and coercion of employeeswhich I have found occurred prior to the election, would prevent the free anduncoerced choice by employees of the Union as their collective bargaining repre-sentatives.The fact that the conduct which I find has affected the results of theelectionwas not alleged by the Union in its objections does not foreclose theRegional Director from setting the election aside. ". . . it is well established thatthe jurisdiction of the Regional Director in making post-election investigations isnot limited to the specific issues raised by the parties."International Shoe Com-pany,123NLRB 682, 684.10 I do so partly because it strikes me as more probable. that Hook would go to see theUnion about his problem If Dickman had said he needed his lawyer's approval than ifDickman had told Hook to get a doctor's certificate.u It Is also possible that the Board may find that Hook, Junior, was only a casual em-ployee during his final 2 weeks of employment but that he was nevertheless terminatedfor discriminatoryreasons.I have found no Board precedent which holds that a casualemployee would be entitled to vote in an election because he was unlawfully dischargedprior to the eligibility date of the election,and I do not pass on that Issue here. FRESKEETO FROZEN FOODS, INC.353Although the notice of hearing of November 29, 1965, neither requests norrequires me to make recommendations to the Regional Director for the dispositionof the issues arising from the representation case, I note that the order consolidatingcases, dated January 20, 1966, states that the two matters are "consolidated forpurposes of hearing,ruling,and decisionby a Trial Examiner."[Emphasis sup-plied.]In this somewhat uncertain state as to my proper role in making formalrecommendations with respect to the challenged ballots and to conduct affectingthe results of the election, I shall limit myself to severing Case 3-RC-3750 fromthe consolidated proceeding and transferring it to the Regional Director forRegion 3 for further processing in accordance with those factual findings whichtheRegional Director considers are material and relevant to the representationmatter.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing the freeflow thereof.VI.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(3) and (1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.I shall further recommend that the Respondent be ordered to offer immediateand full reinstatement to Edward Hook, Sr., and Edward Hook, Jr., to their formeror substantially equivalent positions without prejudice to their seniority or otherrights and privileges as employees. I shall further recommend that the Respondentmake Hook, Senior, and Hook, Junior, whole for any losses they may have sufferedbecause of the discrimination against them by payment to them of such sums ofmoney as they would normally have earned as wages absent their discrimination.Backpay for Hook, Senior, shall be computed from January 7, 1966, and for Hook,Junior, from September 18, 1965, until the date of offers of reinstatement to them.Deductions shall be made from backpay payments to these employees of interimearnings on a quarterly basis in the manner provided by the Board in F. W.Wool-worth Company,90 NLRB 289, to which shall be added interest at the rate of 6percent per annum.Because the Respondent by its conduct violated fundamental employee rightsguaranteed by Section 7 of the Act, and because there appears to be from themanner of commission of this conduct a disposition to commit other unfair laborpractices, it will be recommended that the Respondent cease and desist in anymanner from infringing upon the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Freskeeto Frozen Foods, Inc., is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 474, Amalgamated Meat Cutters & Food Employees Union, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act in the manner found herein, theRespondent has engaged in unfair labor practices within the meaning of Section8 (a)( I) of the Act.4.By discriminating with respect to the hire and tenure of employment ofemployees Edward Hook, Sr., and Edward Hook, Jr., the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.Respondent did not engage in unfair labor practices other than as hereinfound.243-084-67=vol. 159-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire -record in this proceeding, I recommend that Freskeeto FrozenFoods, Inc., Ellenville, New York, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership of its employees in Local 474, AmalgamatedMeat Cutters & Food Employees, AFL-CIO, or any other labor organization, bylaying off, refusing to reinstate, or in any other manner discriminating in regard tothe hire and tenure of employment of its employees except as permitted by theproviso of Section 8(a)(3).(b) Coercively interrogating employees and prospective employees concerningtheir union activities or sympathies; creating the impression among employees thattheir union activities were under surveillance; promising benefits to employees toinduce them to reject the Union; soliciting employees to withdraw their member-ship or support of the Union or to encourage other employees to do the same;warning employees that it would close its plant if it became unionized; andthreatening employees with loss of employment or with harassment if they con-tinued to support the Union.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self organization, to join or assist Local 474,Amalgamated Meat Cutters & Food Employees Union, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from engaging in suchactivities.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Offer to Edward Hook, Sr., and Edward Hook, Jr., full reinstatement totheir former or substantially equivalent positions without prejudice to their rightsand privileges, and make them whole for any loss of earnings suffered as a resultof the discrimination against them in the manner described in the section entitled"The Remedy."Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.(b) Post at its plant at Ellenville, New York, copies of the attached noticemarked "Appendix." 12Copies of said notice, to be furnished by the RegionalDirector for Region 3, shall, after being duly signed by an authorized representa-tive of the Respondent, be posted by it immediately upon receipt thereof, andmaintained by it for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Upon request, make available to the Board or its agent for examination andcopying, all payroll records, social security payment records, timecards, and per-sonnel records and reports, necessary to determine the amount of backpay dueunder the terms of this Order.(d)Notify the Regional Director for Region 3, in writing, within 20 days fromthe receipt of this Decision and Report what steps it has taken to comply here-with.13IT Is FURTHER RECOMMENDED that the complaint be dismissed as to any allegedviolations not herein found:-Case 3-RC-3750 is hereby severed from the consolidated proceeding, and trans-ferred to the Regional Director for Region 3 for furtherprocessing." In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a RecommendedOrder of a TrialExaminer"in the notice.If the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the notice will be further amended by the substitution of the words "aDecree of the United States Court of Appeals Enforcing an Order" for the words "aDecision and Order."'3 In the event that this Recommended Order be adopted by theBoard,this provisionshall be modified to read: "Notify saidRegionalDirector,in writing,within 10 days fromthe date of this Order what stepsRespondenthas taken to comply herewith." THE GOLUB CORPORATION355APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommended order of a trial examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOTdiscouragemembership of our employees in Local 474,Amalgamated Meat Cutters&Food Employees,AFL-CIO,or in any otherlabororganization,by laying off, refusing to reinstate,or in any other mannerdiscriminating in regard to their hire and tenure of employment,except aspermittedby theproviso of Section 8(a)(3).WE WILL NOTinterrogate our employees and prospective employees in acoercivemanner concerningtheirunion activities or sympathies,create theimpression among our employees that their union activities are under sur-veillance,promise benefits to our employees to induce them to reject theUnion, solicit employees to withdraw their membership or support of theUnionor to encourage other employees to do so, warn employees that wewill close our plant if it is unionized,or threaten our employees with loss ofemployment or with harassmentif theycontinue to support the Union.WE WILL offerto Edward Hook, Sr., andEdward Hook,Jr., immediate andfull reinstatement to their former or substantially equivalent positions,withoutprejudice to their rights and privileges,and will make them whole for anyloss of earningstheymay have suffered as a result of their layoffs.All ouremployees have the right to form, join, or assist any labor organization,or not to do so, and we will not in any manner interfere with, restrain,or coerceour employees in the exercise of these rights.FRESKEETO FROZEN FOODS, INC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-Wewill notify the above-named employees if presently serving in theArmed Forcesof the United States of their right to full reinstatement upon applica-tion in accordance with the Selective ServiceAct and the Universal Military Train-ing and ServiceAct, asamended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, theymay communicatedirectlywith the Board'sRegionalOffice, FourthFloor, The 120Building, 120 DelawareAvenue,Buffalo,New York 14202, Tele-phone 842-3112.The Golub Corporation, Central Markets Operating Co., Inc.andAmalgamated Meat Cutters, Butcher Workmen and StoreClerks of North America,District Union LocalNo. 1, AFL-CIOThe Golub Corporation,Central Markets Operating Co., Inc.andAmalgamated Meat Cutters, Butcher Workmen and StoreClerks of North America,District Union LocalNo. 1, AFL-CIO.Cases 3-CA-2567 and 0654.June 15,1966DECISION AND ORDEROn February 11, 1966, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that the Respond-ent hadengaged in and was engaging in certain unfair labor practices159 NLRB No. 34.